DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 7/17/2020.
	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/22/2021, 7/15/2021 and 9/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-13 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexson et al. (US 4,736,742) hereinafter (“Alexson”).
	With regard to claim 1, Alexson discloses a driver comprising: a driver comprising: a drive shaft (18, 19) configured to be coupled to an intraosseous device; a motor assembly (21) coupled to the drive shaft (18, 19) and configured to move the drive shaft when a gas (gas enters through 81 and 80) enters the motor assembly (21); and a trigger (84) configured to release the gas into the motor assembly (21) when the trigger (84) is engaged.  
With regard to claim 2, Alexson discloses a driver, where the motor assembly (21) comprises a rotor housing (as seen in fig.4) having a first end, a second end, and an inner wall defining a chamber (110) at least partially between the first end and the second end, the rotor housing (fig.4) having an opening (112) through which the gas can enter the motor assembly (21); and a rotor (22) disposed The rotor 22 has a plurality of radially extending slots col. 8, lines 6-7) extending at least partially between the first end and the second end.  
With regard to claim 3, Alexson discloses a driver, where the motor assembly (22) comprises a plurality of vanes (111) at least partially disposed within the plurality of radial slots and coupled to the rotor (22 fig.4), the plurality of vanes configured such that when the gas enters the motor assembly (21), the gas applies a force to at least a portion of the plurality of vanes to move the rotor.  
With regard to claim 4, Alexson discloses a driver, where the plurality of vanes (111) are coupled to the rotor (22, see fig.4) by a spring (not shown, vanes are being biased suggesting spring function).  
With regard to claim 5, Alexson discloses a driver, where the spring biases (vanes 111 are slidably positioned and will be biased by gas pressure col. 8, line 8) each vane of the plurality of vanes (111) away from the rotor (22).  
With regard to claim 6, Alexson discloses a driver, where the rotor housing (as seen in fig.4), the rotor (22), and the plurality of vanes (111) cooperate to form a plurality of sub-chambers extending longitudinally with respect to the chamber, the plurality of sub-chambers varying in volume to create a pressure gradient when the gas enters the motor assembly (as seen in fig.4). 
With regard to claim 7, Alexson discloses a driver, where the plurality of vanes (111) are configured to contact the rotor housing (as seen in fig.4) to form the plurality of sub-chambers.  
With regard to claim 8, Alexson discloses a driver, where the rotor housing comprises an exhaust channel (113) configured to permit the gas to exit the motor assembly (21).  
With regard to claim 9, Alexson discloses a driver, where the rotor (22) is coupled to the drive shaft (18, 19) by a gear assembly (207, 208, 209 fig.5) configured to increase a torque and decrease a rotational velocity of the drive shaft with respect to the rotor.  
With regard to claim 10, Alexson discloses a driver, where the gear assembly (207, 208, 209) comprises: an inner gear coupled to the rotor to permit rotor to rotate the inner gear; an outer gear coupled to the drive shaft to permit the outer gear to rotate the drive shaft; and - 38 - 4824-5197-0239.2a plurality of planetary gears coupled to the inner gear and outer gear and configured to transfer rotational motion from the inner gear to the outer gear (as seen in fig.5).  
 With regard to claim 11, Alexson discloses a driver, where the inner gear comprises a first diameter and the outer gear comprises a second diameter and the second diameter is greater than the first diameter (as seen in fig.5).  
With regard to claim 12, Alexson discloses a driver, where the inner gear is concentric with the outer gear (as seen in fig.5).  
With regard to claim 13, Alexson discloses a driver, where the planetary gears rotate about the inner gear to transfer rotational motion to the outer gear (see fig.5).  
With regard to claim 20, Alexson discloses a driver, where the gas is a compressed gas (a supply of gas under greater than atmospheric pressure col. 6, lines 36-37).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexson in view of  Miller et al. (US 2005/0261693) hereinafter (“Miller”).
With regard to claim 14, Alexson discloses a driver, further comprising a housing (20) having a handle (lower section), except for the handle having an opening configured to receive a container containing a gas. Howerver, Miller teach a driver (20) including the handle (24) having an opening (see opening housing battery pack fig.1B) configured to receive a container (gas cartridge par. 0047, line 11) containing a gas. It would have been obvious to one having ordinary skill in the art at the time of invention to modify Alexson by providing the handle an opening to receive the container of gas for operating the tool in order to make the tool portable such that the tool can be carried to different work location.
With regard to claim 15, modified Alexson discloses a driver, where the handle (20) is configured to be coupled to the container (24 Miller).  
With regard to claim 16, modified Alexson discloses a driver, where the handle is configured to be threadably (is known in the art, for example in US 2008/0029576) coupled to the container (Miller).  
With regard to claim 17, modified Alexson discloses a driver, further comprising a container valve (known in the art) configured to release gas from a Alexson has a handle gas inlet as seen in fig.4) .  
With regard to claim 18, modified Alexson discloses a driver, where the trigger (84) comprises a trigger valve (86, 87) configured to be engaged to release gas from the first passage into a second passage.  
With regard to claim 19, modified Alexson discloses a driver, where when the trigger (84) is engaged, the first passage and the second passage are in fluid communication with the motor assembly (21). 
 
Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/22/2021